Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
	
	Claims 17-33 are pending and under examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 
Love I and Fidantsef et al.
Claims 17-20, 23-25 and 27-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Love  at al. (Nature biotechnology 24.6 (2006): 703-707), i.e. Love I,  in view of Fidantsef et al.(US20040253702).
Love I disclose a method comprising providing a microwell device comprising wells that are 50 microns or 100 microns in diameter (e.g. 4th para, pg. 703) and aliquoting cells to individual wells such that each well contains 1-3 cells. Love I teach culturing the cells in conditions that allow secretion of cellular proteins into solution that are subsequently screened for binding activity to a target substrate. In their embodiments, Love I teach expression, secretion and screening of anti-chicken antibodies that bind ovalbumin and anti-mouse antibodies that bind H-2Kb molecules (e.g. Entire Love I reference and especially 5th para, pg. 703-3rd para, pg. 704; Fig. 1, pg. 704). 
Furthermore, Love I teach isolation of cells by micromanipulation using glass capillaries (e.g. Microscopy and micromanipulation section, Methods section, pg. 707).
In a first embodiment of screening, Love I teach cultured cells are contacted with secondary antibodies that binds to secreted antibodies that can then bind to labeled antigen (e.g. 2nd para, pg. 704; Fig. 2 a-c). In a second embodiment of screening, Love I teach cultured cells are contacted with antigen, i.e. ovalbumin, that binds to secreted antibodies and the 
 Love I also teach using their method to screen secreted antibodies from a polyclonal mixture of cells retrieved from hybridomas that were generated from fusion of murine splenocytes and NS-1 murine cells, wherein multiple antibody clones are assayed for binding to H-2Kb molecules. Subsequently 50 cells were isolated and deposited into wells of another multiwell plate. Among these isolates, 42 clones survived and 17 clones expressed antibodies that showed strong binding activity. Four antibody clones were screened for their specificity (e.g. 2nd - 3rd para, pg. 705; Fig. 3, pg. 705).
 Love I do not expressly exemplify a method comprising isolating variant biomolecules from an array of wells comprising approximately a single cell per well in a single embodiment.
However, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify  the method taught by Love I by combining a first embodiment of Love I comprising providing approximately a single cell per well (e.g. Fig. 1, pg. 704) with a method comprising plating, into individual wells, a polyclonal mixture of cells that express multiple different clones comprising different binding affinity and specificity for a target antigen substrate, i.e. H-2Kb molecule,  as taught in a second embodiment of Love I (e.g. 2nd- 3rd para, pg. 705; Fig. 3, pg. 705) with another embodiment wherein the target antigen is labeled (e.g. 2nd para, pg. 704; Fig. 2 a-c) because these methods are known in the art and one of skill in the art could have combined these methods by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of performing solution-phase biomolecule screening.
rd para, pg. 703; 5th para, pg. 703-3rd para, pg. 704; Fig. 1, pg. 704), wherein a plurality of the cells secrete at least one biomolecule of interest in said solution (e.g.  different clones of an anti- H-2Kb antibody from a polyclonal mixture of cells as in 2nd- 3rd para, pg. 705; Fig. 3, pg. 705);performing a solution-phase contacting step in which the at least one biomolecule of interest in the solution is contacted with an optical signal substrate that is also in the solution (e.g. labeled antigen as in 2nd para, pg. 704; Fig. 2 a-c) as recited in claim 17.
Regarding the limitations: “whereby change of an optical signal is indicative of phenotype or activity of the at least one biomolecule of interest; wherein said phenotype or activity is monitored in real-time or near-real-time in said microdevice on the basis of changes in the optical signal; and evaluating the phenotype or activity of at least one biomolecule of interest secreted by the cells on the basis of at least one parameter, wherein said phenotype or activity is evaluated by detecting changes over time in said optical signal generated by said optical signal substrate” as recited in claim 17.
 Love I teach a method comprising expression, secretion and screening of proteins, i.e. antibodies, from single cell preparations. However, Love I do not expressly teach detection in changes in optical signal over time.
Like Love I Fidantsef et al. teach generating a library of cells which express and secrete molecular variants and screening variants for activity. 

 Fidantsef et al. teach fungal host cells are yeast cells (e.g. para 0260-0262, pg. 21-22). Furthermore, they teach a predicted molecular mass of expressed beta-glucosidase of approximately 92 kDa (e.g. para 0495, pg. 44).
Fidantsef et al. teach assessing variants for improved properties, including product specificity, chemical stability, thermostability and thermal activity, which a measure of improved catalytic rate of the enzyme variant (e.g. para 0062-0067, pg. 3; para 0305, pg. 26; claim 63).
 Furthermore, Fidantsef et al. teach screening for thermostability in a method comprising contacting aliquots of beta-glucosidase variants to a first plate; subjecting the variant samples from which the first aliquots were taken to a 10 min incubation at 65°C and contacting aliquots of the heated variants to a second plate. The first and second plates were contacted with a p-nitrophenyl-beta-D-glucopyranoside substrate and incubated over predetermined time periods, ranging from 30-120min. The screening reaction were stopped 
 Fidantsef et al. also teach screening variants using a Methylumbelliferyl-beta-D-glucopyranoside(MUG) substrate, which emits a fluorescent signal when hydrolyzed, and detecting changes in fluorescence to determine residual activity as described in the screening method above(e.g. para 0463,pg. 40; para 0486,pg. 43).
Regarding the requirement of monitoring “in real-time or near-real-time” as recited in claim 17:
The limitation “ near real-time” is interpreted as monitoring changes in fluorescent signal wherein monitoring is not continuous over time.
 As Fidantsef et al. disclose a method of screening comprising monitoring changes in fluorescent signal as assessed from a first read plate and a final read plate, they teach monitoring activity over at least two time points. Furthermore, they teach screening methods wherein the variant of interest and substrate are incubated together over predetermined time periods ranging from 30-120 min. Therefore, the teaching of Fidantsef et al. renders obvious a final read analysis that ranges over different time points, i.e. 30 min- 120 min (e.g. para 0437-0438, pg. 36; para 0463,pg. 40; para 0486,pg. 43) .
Like Love I Fidantsef et al. teach generating a library of cells which express and secrete molecular variants and screening variants for activity. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Love I to include production and screening of variants based on detection of changes in optical signal over time as taught by 
Therefore, the combined teachings of Love I and Fidantsef et al. render obvious the limitations: A method of performing solution-phase screening, comprising: spatially separating cells in solution within wells of a microdevice, wherein said cells are distributed about one cell per well, wherein a plurality of the cells secrete at least one biomolecule of interest in said solution; performing a solution-phase contacting step in which the at least one biomolecule of interest in the solution is contacted with an optical signal substrate that is also in the solution, whereby change of an optical signal is indicative of phenotype or activity of the at least one biomolecule of interest; wherein said phenotype or activity is monitored in real-time or near-real-time in said microdevice on the basis of changes in the optical signal; and evaluating the phenotype or activity of at least one biomolecule of interest secreted by the cells on the basis of at least one parameter, wherein said phenotype or activity is evaluated by detecting changes over time in said optical signal generated by said optical signal substrate as recited in claim 17.
Furthermore, as Love I teach screening antibodies  and Fidantsef et al.  teach screening enzyme variants (i.e. beta-glucosidase, a glycohydrolase) are known methods in the art, the combined teachings of Love I and Fidantsef et al. render obvious the limitation: method of claim 1, wherein said biomolecule is selected from the group consisting of a polypeptide, a hydrolase, an enzyme and an antibody as recited in claim 18.
claim 19.
Furthermore, as Fidantsef et al. disclose a method of screening comprising monitoring changes in fluorescent signal, the combined teachings of Love I and Fidantsef et al. render obvious claim 20.
Furthermore, as Fidantsef et al. disclose generating enzyme variants with improved properties, including product specificity, chemical stability, thermostability and thermal activity, which a measure of improved catalytic rate of the enzyme variant (e.g. para 0062-0067,pg. 3; para 0305, pg. 26; claim 63), the combined teachings of Love I and Fidantsef et al. render obvious the limitation: wherein said parameters are selected from the group consisting of catalytic rate, specificity of reaction, kinetic efficiency, and substrate binding affinity as recited in claims 23.
Furthermore, the combined teachings of Love I and Fidantsef et al. render obvious claim 25.
As Fidantsef et al. disclose screening in one assay to determine improved properties (e.g. para 0463,pg. 40; para 0486-0487,pg. 43), the combined teachings of Love I and Fidantsef et al. render obvious the limitation: method of claim 7, wherein said parameters are evaluated in parallel as recited in claim 24.
Furthermore, as Fidantsef et al. teach using yeast cells(e.g. para 0257-0258, pg. 21), the combined teachings of Love I and Fidantsef et al. render obvious claims 27 and 28.
Furthermore, as Love I teach hybridomas (e.g. 2nd - 3rd para, pg. 705; Fig. 3, pg. 705), the combined teachings of Love I and Fidantsef et al. render obvious claim 29.
th para, pg. 703), the combined teachings of Love I and Fidantsef et al. render obvious claim 30.
Furthermore, as Fidantsef et al. teach mutagenesis techniques to generate peptide variants (e.g. para 0119-0120, pg. 8-9), the combined teachings of Love I and Fidantsef et al. render obvious claim 31.
Furthermore, as Fidantsef et al. teach recovering and sequencing variants of interest (e.g. para 0120, pg. 8-9), the combined teachings of Love I and Fidantsef et al. render obvious claim 32.

Love I, Fidantsef et al. and Love II
Claims 21,22, 26 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combined teachings of Love I and Fidantsef et al., as applied to claims 17-20, 23-25 and 27-32  above, and further in view of Love et al. (WO2007035633), i.e. Love II.
The combined teachings of Love I and Fidantsef et al., as applied above are incorporated in this rejection.
The combined teachings of Love I and Fidantsef et al. teach a method comprising expression, secretion and screening by optical detection over time of proteins from single cell preparations. However, these combined teachings do not expressly teach claims 21,22, 26 and 33.
At the time the invention was made, Love II disclose a method comprising providing a microwell device comprising wells and aliquoting cells to individual wells such that each well contains at least one cell. Love et al. teach culturing the cells in conditions that allow secretion 
Love II teach the cells are bacterial cells, yeast cells or hybridomas (e.g. Entire Love II reference and especially para 8,pg. 2-3;para 47,pg. 7; para 70,pg. 14-15; para 73, pg. 73, pg. 15-16).
Love II teach the diameter of the wells from about 10-100 microns ( e.g. Entire Love II reference and especially para 70, pg. 14-15).
Love II teach different antigen targets may be added to the array of wells comprising discrete cell samples. Love II teach batchwise screening  (e.g. The known antigen may be added to each member of the array or different antigens may be added to some members in the array. In a typical configuration, more than one type of monoclonal antibody may be present at each array member such that the monoclonal antibodies may be screened batchwise to determine if any of the monoclonal antibodies in any particular array member can associate with the antigen. Such batchwise screening provides for rapid testing of a plurality of monoclonal antibodies as in para 91,pg. 22-23).
Love II also teach screening secreted entities using differentially labelled antigens in multiplexed analysis (e.g. Entire Love II reference and especially para 102,pg. 27; multiplexed analysis as in para 103,pg. 30-31; Example 3,pg. 41-43).
Love II also teach their methods are useful for detect antibody reactivity against different antigens present on infectious agents. Furthermore, Love II teach their methods can 
 Love II does not expressly teach an embodiment comprising conducting a competitive assay using two optical substrates.
 However, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Love II comprising analysis comprising competitive assays as taught in one embodiment and to include the embodiment of screening secreted proteins using at least two optical substrates, i.e. multiple differentially labelled antigens, as taught in the different embodiments of Love II because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of performing biomolecule screening.
 Furthermore, as Love I, Fidantsef et al. and Love II all teach methods for screening binding activity of secreted proteins from cells in microwell arrays, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Love I and Fidantsef et al. to include techniques including using bacterial cells; screening  secreted variants by multiplexed analysis as well as conducting competitive assays using differentially labelled antigens as taught in different embodiments of  Love II because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of performing biomolecule screening.
claims 21,22 and 33.
Furthermore, as Love II teach bacterial cells as host cells (e.g. para 8,pg. 2-3;para 47,pg. 7; para 70,pg. 14-15; para 73, pg. 73, pg. 15-16), the combined teachings of Love I, Fidantsef et al. and Love II render obvious claim 26.




Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SAHANA S KAUP/             Primary Examiner, Art Unit 1639